Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Limitation of “ through opening…capture device…opening” appears to be redundant of newly added limitations of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9, 11, 13-14 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gall (3071215).
Gall figures 4, 9, 13 shows a curtain wall assembly, comprising: a first panel (5); a first attachment member (42, 13, left of 82 in figure 9), a second attachment member (42, 7, right of 82 in figure 9) attached to the second panel (the other panel 5 opposite the attachment members), wherein the first panel and the second panel are glass (col 1 line 72), wherein each of the first attachment member and the second attachment member include at least one fin (the part next to 16 or 14), and the first attachment member is secured to the second attachment member at the fin by receiving a metal capture device (87) extended through a frame (81, 80) and a portion of the fin protruded outwardly from a space between the first and second panel.
Per claims 3-4, Gall further shows each fin of the first and second attachment member is provided with a through opening (figure 9, bolt 87 going through), the first attachment member is secured to the second attachment member by a capture device provided in the through opening  wherein the capture device is parallel to the first and second panel.
Per claims 9, 11, Gall further shows the first attachment member including a U-shaped channel (42) and the first attachment member contacts at least three sides of the panel when attached to the first panel, the second attachment member including a U-shaped channel (42) and the second attachment member contacts at least three sides of the panel when attached to the second panel.
Per claim 13-14, Gall further shows first and second attachment members each include a second fin (attached by the other bolt in figure 9), opposite the at least one fin, each second fin is provided with a through hole, an additional capture device (the other bolt) is provided through the through hole of each second fin to attach the second fin of the members together, the first member including a second fin in addition to the at least one fin of the first member, the second member including a third fin in addition to the at least one fin of the second member, the first and second members are attached via the second and third fin (see figure 9).

Claim(s) 1, 5-6 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Carbary et al (9340973).
Carbary et al figure 3 shows a curtain wall assembly, comprising: a first panel (38); a first attachment member (58, 24a and its connecting part), a second attachment member (58, 24b and its connecting part) attached to the second panel (42), wherein the first panel and the second panel are glass, wherein each of the first attachment member and the second attachment member include at least one fin (the fin being attached with the bolts close to the center in figure 3), and the first attachment member is secured to the second attachment member at the fin by receiving a metal capture device (the screws) extended through a frame (26) and a portion of the fin protruded outwardly from a space between the first and second panel, the attachment members being made of a rigid material of reduced thermal conductivity (the composition of part 58 and 24a/b forming a lower thermal conductivity compared to aluminum/metal), in the assembled position, no metal is provided between the first and second panel (figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall (3071215) in view of Sheath (5617684).
Gall shows all the claimed limitation except for the first and the second attachments each is bonded to the first and second panel respectively.
Sheath discloses the use of an adhesive sealing strip (40) bonding the panel to the supporting structure.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Gall’s structure to show the first and the second attachments each is bonded to the first and second panel respectively as taught by Sheath in order to arrive at a sealed, water and air tight unit (col 6 line 53 of Gall) with the bonding further functioning to improve the sealing of the structure.

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall (3071215).
Gall shows all the claimed limitation except for a thickness of the first attachment member in a direction parallel to the first panel and a thickness of the second attachment member in the direction parallel to the first panel is equal to or less than 1.25 inches.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Gall’s structure to show a thickness of the first attachment member in a direction parallel to the first panel and a thickness of the second attachment member in the direction parallel to the first panel is equal to or less than 1.25 inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gall’ structure to show the claimed size/dimension as long as the dimension provides sufficient strength  and needed properties for the connector for connecting the panels together.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-6, 8-9, 11, 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different curtain wall assemblies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

13/08/228/13/2022